Citation Nr: 0738144	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1956 through 
February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran is shown to be a radiation exposed veteran, 
as defined by regulation.  The veteran was a confirmed 
participant in Operation PLUMBBOB in Nevada in 1957.

2.  The veteran's adenocarcinoma of the prostate was 
diagnosed several decades following his service discharge.

3.  There is no competent medical evidence showing that the 
veteran's post service prostate cancer is related to his 
active service.


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in or related 
to any incidence of service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2002 and April 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran asserts that his adenocarcinoma of the prostate 
(prostate cancer) was caused by his ionizing radiation 
exposure while participating in a radiation risk activity.  
During his September 2007 hearing the veteran contended that 
he was exposed to radiation in Nevada during 1957, as part of 
Operation PLUMBBOB.  The veteran also alleged that he was 
exposed to more radiation than the dose reconstruction 
estimate presented as he was within five miles of ground zero 
at the time of the blast.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did participate in a "radiation risk activity."  
An October 2006 letter from the Defense Threat Reduction 
Agency (DTRA) noted that the veteran was a confirmed 
participant of Operation PLUMBBOB, conducted at the Nevada 
Test Site in 1957.  Operation PLUMBBOB is considered a 
"radiation risk activity" under 38 C.F.R. § 3.309 
(d)(iv)(N).  Thus, as a veteran that participated in a 
radiation risk activity, a rebuttable presumption of service 
connection would arise if the veteran later developed one of 
the diseases listed in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's private physician, the veteran's representative 
and the veteran contend that the prostate is part of the 
urinary system, and thus could be considered cancer of the 
urinary tract - a presumptive cancer under 38 C.F.R. § 3.309 
(d).  The veteran's physician, in a June 2004 letter, opined 
that the prostate gland is a part of the urinary tract system 
since the urethra which drains the bladder, flows through the 
center of it.  The veteran also sent in articles regarding 
the prostate and prostate cancer.  Additionally, during his 
hearing, the veteran alleged that because there was an 
interrelationship between urinary related problems and the 
prostate, the Board should consider the prostate to be part 
of the urinary tract system.  Regardless, a note under 3.309 
(d)(2) states that for the purposes of this section, the term 
"urinary tract" means the kidneys, renal pelves, ureters, 
urinary bladder, an urethra.  Thus, the veteran's prostate 
cancer is not one of the listed cancers in 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Given the foregoing, the Board concludes that while the 
veteran participated in a radiation risk activity, the 
veteran's prostate cancer is not one of the diseases for 
which presumptive service connection based on exposure to 
radiation is granted.  As such, the claim of service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) is not warranted.  

Prostate cancer is, however, considered a "radiogenic 
disease."  In all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes prostate cancer.  Prostate cancer must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

In this case, as stated above, the October 2006 letter from 
DTRA stated that the veteran was a confirmed participant of a 
radiation risk activity.  The letter also indicated that the 
Veteran's Advisory Board on Dose Reconstruction recommended 
an expedited process that would establish a conservative 
theoretical maximum does estimate.  The DTRA letter indicated 
that the maximum doses were much higher than doses estimated 
in previous radiation doses assessments and thus provided 
maximum benefit of the doubt to the veteran.  Based on 
information provided by the veteran, the DTRA determined the 
doses that the veteran could have received during his 
participation in Operation PLUMBBOB were not more than the 
following:  external gamma dose - 16 rem; external neutron 
dose - 0.5 rem; internal committed dose to the prostate 
(alpha) - 0 rem; and internal committed dose to the prostate 
(beta + gamma) - 1 rem.

Information received from VA's Chief Public Health and 
Environmental Hazards Officer in February 2007 noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
However, by applying the above-noted radiation dose estimates 
to the Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health, it was 
determined that there was a 20.99 percent probability that 
radiation caused the veteran's prostate cancer.  As such, the 
Chief Public Health and Environmental Hazards Officer opined 
that it was unlikely that the veteran's prostate cancer could 
be attributed to exposure to ionizing radiation.  

Given the foregoing, the Board concludes that while there is 
objective evidence of radiation exposure in service, the 
Chief Public Health and Environmental Hazards Officer opined 
that it was unlikely that the veteran's prostate cancer could 
be attributed to exposure to ionizing radiation.  Such 
opinion is accorded great probative weight.  As such, the 
claim of service connection under 38 C.F.R. § 3.311 is not 
warranted.  

The Board will now consider if direct service connection is 
warranted; that is if service connection is warranted as 
being incurred in or aggravated by active duty, other than 
due to exposure to ionizing radiation.

Service medical records are silent to any treatment for or 
diagnosis of prostate cancer.  Examination and report of 
medical history upon enlistment dated January 1956 did not 
note any abnormalities.  An examination upon separation from 
service, dated December 1958 similarly did not note any 
abnormalities, nor did it note any manifestations or 
diagnosis of any cancer or other disorder of the prostate.  

Post-service medical records submitted by the veteran 
indicated treatment for prostatitis from March 2000, and a 
diagnosis of prostate cancer in December 2001.  The veteran 
underwent a prostatectomy in January 2002.  

As noted previously, the veteran's service medical records 
are negative for a finding of prostate cancer.  The first 
documented diagnosis of prostate cancer was in 2001, when an 
examination revealed prostate cancer, nearly 47 years after 
discharge from service.  There is no objective medical 
evidence showing that the veteran's prostate cancer is 
related to any incident of service.  In fact, a February 2007 
VA medical opinion from the Chief Public Health and 
Environmental Hazards Officer specifically found that it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  
Thus, the Board must find that the claim of service 
connection on a direct basis fails.  Moreover, presumptive 
service connection for prostate cancer is not warranted as it 
was diagnosed more than a year after the veteran's discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, service connection is not warranted for prostate 
cancer on the first basis discussed because it is not among 
the cancers that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, although the veteran has had 
prostate cancer, service connection for a radiogenic disease 
is not warranted pursuant to 38 C.F.R. § 3.311 because VA's 
Chief Public Health and Environmental Officer specifically 
found that it was unlikely that the veteran's prostate cancer 
was caused by the radiation doses he received.  Service 
connection is also not warranted on the third basis, under 38 
C.F.R. § 3.303(d), as there is no objective medical evidence 
linking the veteran's prostate cancer, diagnosed several 
decades after discharge from service to any incident of 
service.  Thus, the Board must find that the claim of service 
connection for prostate cancer is not warranted.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


